Citation Nr: 0946082	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 through 
September 1973.  He died in mid-2002.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This matter was previously before the Board in February 2005, 
at which time it was remanded for additional development.

Pursuant to Chairman's Memorandum No. 01-06-24 (September 21, 
2006), this matter was temporarily stayed pending the final 
disposition of Haas v. Nicholson, 20 Vet. App. 257 (2006).  
This stay has since been lifted.  See Chairman's Memorandum 
No. 01-09-03 (Jan. 22, 2009).

The Veteran's claim was again remanded by the Board in March 
2009 so that the Veteran could be scheduled for a hearing 
before a Veterans Law Judge travelling to the RO.  This 
hearing was conducted by the undersigned Acting Veterans Law 
Judge in October 2009.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of 
record.  



FINDINGS OF FACT

The Veteran died in mid-2002 due to colorectal cancer.  The 
cause of death was not a result of disease or injury incurred 
in service, to include exposure to herbicide agents.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to the cause of death, 
and the Veteran's death was not otherwise related to military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC)  benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In April 2003, notice was sent to the appellant that complied 
with the requirements of Hupp.  The letter informed the 
appellant of what was required to support a claim for 
benefits, to include both claims already service-connected 
and claims not yet service-connected.  The Veteran was not 
service-connected for any disabilities at the time of his 
death.  Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  Copies of the Veteran's private treatment 
records surrounding the time of his death have also been 
obtained and incorporated into the record.  A copy of the 
death certificate has been obtained as well.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for the Cause of the Veteran's Death

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  The 
Veteran's date of death was June 6, 2002.  According to the 
Veteran's death certificate, the immediate cause of death was 
colorectal cancer, due to multiple distant metastasis and 
small bowel obstruction with multiple fistules.  The 
appellant contends that the Veteran's colorectal cancer was a 
result of his exposure to Agent Orange while serving in 
Vietnam.  

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  The Veteran was not service-
connected for any disability at the time of his death.  

If at the time of death service connection was not 
established for the fatal disability, an inquiry must be made 
to determine whether the fatal disorder was incurred in or 
aggravated by service, or in some instances, was manifest to 
a compensable degree within a specified period of time 
following service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  As previously noted, the 
immediate cause of the Veteran's death was colorectal cancer, 
due to multiple distant metastasis and small bowel 
obstruction with multiple fistules.  

In December 1998, the Veteran underwent a colon biopsy after 
a gastrointestinal  bleed.  The Veteran was diagnosed with 
colitis at this time.  The Veteran was also diagnosed with 
colonic polyps as a residual of cancer.  The Veteran was 
treated in April 1999 for a fever and a history of rectal 
cancer.  Another April 1999 treatment record diagnosed the 
Veteran with colon and rectal cancer.  Follow up treatment 
records through March 2000 indicate that the Veteran was not 
experiencing symptoms after his treatment in 1999.  A 
diagnosis of cancer of the colon, apparently radiated with 
residual fecal incontinence, was assigned during a September 
2000 VA examination.  The Veteran was again hospitalized in 
September 2001 with a diagnosis of rectal cancer.  The 
Veteran underwent an abdominoperineal resection with 
colostomy formation.  October 2001 treatment records note a 
diagnosis of recurrent rectal cancer, and the Veteran passed 
away as a result of this disability in mid-2002.

The Veteran's service treatment records are silent for 
treatment regarding any of the disabilities listed as the 
primary or secondary cause of his death, and there is no 
evidence that any of these disorders manifest within one year 
following discharge from service.  The first evidence of this 
disorder is from 1998, which is approximately 25 years after 
the Veteran's separation from active duty.  As such, the 
preponderance of the evidence demonstrates that service 
connection for the cause of the Veteran's death is not 
warranted.  

The appellant has argued that while the Veteran was not 
service-connected for colorectal cancer, it is nonetheless 
related to his military service in Vietnam because of his 
exposure to Agent Orange.  The Board notes that diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A § 1116(a)(1).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: AL amyloidosis, chloracne or 
other acneform disease consistent with chloracne, type 
2 diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include colorectal cancer.  
38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a claimant from establishing service connection with 
proof of direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The cause of the Veteran's death was colorectal cancer.  
Although several tumors and cancers are listed among the 
diseases associated with herbicide exposure, cancers of the 
colon or rectum are not among these.  See 38 C.F.R. § 
3.309(e).  
Therefore, the Veteran's colorectal cancer is not subject to 
the presumption of service connection for exposure to an 
herbicide agent.  The record contains no medical evidence 
suggesting that the Veteran's colorectal cancer is otherwise 
related to his military service.

The Board recognizes that the appellant believes that her 
husband's cancer was a result of his exposure to Agent Orange 
during his period of active service.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the appellant is able to observe the 
Veteran's symptomatology, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of symptoms associated with colorectal cancer) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with colorectal 
cancer for 25 years following service, and no competent 
medical evidence linking the colorectal cancer to the 
Veteran's service, including exposure to Agent Orange) 
outweigh the Appellant's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the Veteran's death.  While 
the appellant is certainly competent to describe that which 
she witnessed, any contentions that the Veteran's death was 
etiologically related to his period of active service are not 
competent.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to exposure to 
herbicides during his service.  While the Board is 
sympathetic to the appellant's contentions, in the final 
analysis, there is no competent medical opinion of record to 
support her claim.  Since the preponderance of the evidence 
is against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


